         Case 3:16-bk-02232-JAF           Doc 152       Filed 08/13/19       Page 1 of 24




                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION


In re:
                                                           Case No. 3:16-bk-02232-JAF
                                               1
PREMIER EXHIBITIONS, INC., et al.,                         Chapter 11 (Jointly Administered)

                Debtors.


    EIGHTH INTERIM AND FINAL APPLICATION FOR ALLOWANCE AND
    PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES
    OF NELSON MULLINS RILEY & SCARBOROUGH LLP AS COUNSEL TO
       THE DEBTORS AND DEBTORS IN POSSESSION FOR SERVICES
      RENDERED FROM SEPTEMBER 1, 2018 THROUGH JULY 31, 2019

                                    IMPORTANT NOTICE

     Pursuant to Local Rule 2002-4, the Court will consider relief requested in this
     paper without further notice or hearing unless a party in interest files an
     objection within twenty-one (21) days from the date set forth on the attached
     proof of service, plus an additional three days for service if any party was
     served by U.S. Mail.

     If you object to the relief requested in this paper, you must file a response with
     the Clerk of the Court at Bryan Simpson United States Courthouse, 300 North
     Hogan Street, Suite 3-150, Jacksonville, Florida 32202, and serve a copy on
     the movant’s attorney, Daniel F. Blanks, Esq., Nelson Mullins Riley &
     Scarborough LLP, 50 N. Laura Street, Suite 4100, Jacksonville, Florida
     32202, and any other appropriate persons within the time allowed. If you file
     and serve a response within the time permitted, the Court will either schedule
     and notify you of a hearing, or consider the response and grant or deny the
     relief requested without a hearing.



1
  The Debtors in the chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number include: Premier Exhibitions, Inc. (4922); Premier Exhibitions Management, LLC
(3101); Arts and Exhibitions International, LLC (3101); Premier Exhibitions International, LLC (5075);
Premier Exhibitions NYC, Inc. (9246); Premier Merchandising, LLC (3867); and Dinosaurs Unearthed
Corp. (7309). The Debtors’ service address is c/o Troutman Sanders LLP, 600 Peachtree Street NE,
Suite 3000, Georgia 30308.
       Case 3:16-bk-02232-JAF          Doc 152     Filed 08/13/19     Page 2 of 24




    If you do not file a response within the time permitted, the Court will consider
    that you do not oppose the relief requested in the paper, will proceed to
    consider the paper without further notice or hearing, and may grant the relief
    requested.

                           Eighth Interim Application Details

Name of Applicant:                             Nelson Mullins Riley & Scarborough LLP
Services Provided to:                          RMS Titanic, Inc. and certain of its affiliates,
                                               as Debtors and Debtors in possession
Date of Retention:                             March 2016
Period for this Application:                   September 1, 2018 through July 31, 2019
Amount of Compensation Sought:                 $141,529.50
Amount of Expense Reimbursement:               $3,943.44
Amount of Original $241,905.32                 Current Balance:     $0
Retainer:
Blended Hourly          $374.50                Cumulative Blended $389.44
Rate this                                      Hourly Rate:
Application:
This is an interim or final application:       Interim

                                Final Application Details

Name of Applicant:                             Nelson Mullins Riley & Scarborough LLP
Services Provided to:                          RMS Titanic, Inc. and certain of its affiliates,
                                               as Debtors and Debtors in possession
Date of Bankruptcy Related Retention:          June 14, 2016
Period for this Application:                   June 14, 2016 through July 31, 2019
Amount of Compensation Sought:                 $820,284.00 (plus $20,000 estimated fees
                                               through confirmation)
Amount of Expense Reimbursement:               $105,410.80
Amount of Original $241,905.32                 Current Balance:      $0
Retainer:
Cumulative Blended $389.44
Hourly Rate:
This is an interim or final application:       Final




                                           2
                      Case 3:16-bk-02232-JAF                Doc 152      Filed 08/13/19          Page 3 of 24




           Disclose the following for each prior application:


                                           Requested2                           Approved                      Paid             Holdback


 Filed          Period        Fees       Hrs.      Rate       Exps.         Fees         Exps.         Fees          Exps.


               06/14/16-
11/16/16                   $206,938.50   549.60   $343      $24,453.52   $206,938.50   $24,453.52   $165,550.80   $24,453.52   $41,387.70
               09/30/16


               10/01/16-
02/28/16                   $115,377.50   285.50   $296      $9,167.43    $115,377.50   $9,167.43    $92,302.00    $9,167.32    $23,075.50
               01/31/17


               02/01/17-
07/06/17                   $82,309.00    199.40   $321      $4,384.23    $82,309.00    $4,384.23    $65,847.20    $4,384.23    $16,461.80
               05/31/17


               06/01/17-
10/20/17                   $46,885.50    117.60   $363      $18,957.00   $46,885.50    $18,957.00   $46,885.50    $18,957.00   $0.00
               08/31/17


               09/01/17-
03/01/18                   $46,486.50    114.20   $292.50   $39,683.25
               11/30/17


               12/01/17-
07/06/18                   $106,559.00   276.60   $292.50   $1,427.81
               05/31/18


               06/01/18-
11/01/18                   $74,198.50    185.90   $292.50   $3,394.12
               08/31/18


                         Nelson Mullins Riley & Scarborough LLP (the “Applicant”), as counsel to

               RMS Titanic, Inc. and certain of its affiliates, as Debtors and Debtors in possession

               (the “Debtors”), pursuant to Section 330 of Title 11 of the United States Code, 11

               U.S.C. § 101, et seq. (the “Bankruptcy Code”) and Rule 2016(a) of the Federal Rules

               of Bankruptcy Procedure (the “Bankruptcy Rules”), hereby files its Eighth Interim and

               Final Application for Allowance and Payment of Compensation and Reimbursement of

               Expenses to Nelson Mullins Riley & Scarborough LLP, as Counsel to the Debtors and


           2
            The blended rates for the prior applications were miscalculated. The error has been corrected for this
           application, but this table retains the prior calculations to avoid inconsistency or confusion.




                                                                  3
      Case 3:16-bk-02232-JAF         Doc 152   Filed 08/13/19    Page 4 of 24




Debtors in Possession (the “Application”) for professional services and expenses

rendered by Applicant during the period of September 1, 2018 through July 31, 2019

(the “Application Period”), for final approval of compensation and reimbursement of

expenses for services rendered from June 14, 2016 through July 31, 2019 (the “Final

Application Period”), and for final approval of compensation and reimbursement of

actual, necessary expenses for services rendered to the Debtors from August 1, 2019

through confirmation of the Debtors’ plan in an estimated amount of $20,000. The

Applicant intends to address any objections of the U.S. Trustee upon notice.       In

support thereof, the Applicant states:

            RETENTION OF APPLICANT AND REQUESTED AWARD

       1.     This Court has jurisdiction to consider this Motion pursuant to 28

U.S.C. §§ 157 and 1334.        This is a core proceeding pursuant to 28 U.S.C. §

157(b)(A). Venue is proper before this Court pursuant to 28 U.S.C. § 1408. The

statutory predicates for the relief requested herein are sections 328, 330, 331 and

503(b) of the Bankruptcy Code.

       2.     On June 14, 2016 (the “Petition Date”), the Debtors each filed a

voluntary petition in this Court for relief under chapter 11 of the Bankruptcy Code,

commencing the above-captioned case (the “Bankruptcy Case”).

       3.     On June 20, 2016, the Applicant submitted its Application to Employ the

firm of Nelson Mullins Riley & Scarborough LLP as counsel to the Debtors and

Debtors in Possession Effective as of the Petition Date [D.E. 23]. The Application was

granted via order of this Court on August 11, 2016 [D.E. 128].



                                          4
       Case 3:16-bk-02232-JAF        Doc 152     Filed 08/13/19    Page 5 of 24




       4.     Subsequent to the Debtors’ Application for employment, the Debtors

filed its Motion to Establish Procedures to Permit Monthly Payment of Interim Fee

Applications of Chapter 11 Professionals [D.E. 89] which was approved by the Court’s

Order entered on August 17, 2016 [D.E. 141] (the “Compensation Order”).

       5.     The Applicant submits this Application, pursuant to Sections 328, 330,

331 and 503(b) of the Bankruptcy Code, Bankruptcy Rule 2016 and the Guidelines of

the United States Trustee (the “Guidelines”). The Applicant requests an interim award

of legal fees incurred by the Applicant for services rendered, as counsel to the Debtors,

in the amount of $141,529.50 and reimbursement for the actual and necessary expenses

incurred by the Applicant during the Application Period in the amount of $3,943.44

comprised of ten monthly fee statements pursuant to the Compensation Order as

follows:

       (a)    First Monthly Fee Statement for the period of September 1,
              2018 through September 30, 2018 in the amount of $21,533.72
              ($320,957.50 in Fees and $576.22 in Expenses).

       (b)    Second Monthly Fee Statement for the period of October 1,
              2018 through October 31, 2018 in the amount of $24,667.90
              ($22,825.00 in Fees and $1,842.90 in Expenses).

       (c)    Third Monthly Fee Statement for the period of November 1,
              2018 through November 30, 2018 in the amount of $15,562.50
              ($15,562.50 in Fees and $0 in Expenses).

       (d)    Fourth Monthly Fee Statement for the period of December 1,
              2018 through December 31, 2018 in the amount of $9,263.26
              ($9,130.00 in Fees and $133.26 in Expenses).

       (e)    Fifth Monthly Fee Statement for the period of January 1, 2019
              through January 31, 2019 in the amount of $17,954.49
              ($17,657.00 in Fees and $297.49 in Expenses).




                                           5
       Case 3:16-bk-02232-JAF        Doc 152    Filed 08/13/19   Page 6 of 24




       (f)    Sixth Monthly Fee Statement for the period of February 1, 2019
              through February 28, 2019 in the amount of $12,816.82
              ($12,687.00 in Fees and $129.82 in Expenses).

       (g)    Seventh Monthly Fee Statement for the period of March 1,
              2019 through March 31, 2019 in the amount of $21,806.65
              ($21,206.50 in Fees and $600.65 in Expenses).

       (h)    Eighth Monthly Fee Statement for the period of April 1, 2019
              through April 30, 2019 in the amount of $12,433.31 ($12,367.00
              in Fees and $66.31 in Expenses).

       (i)    Ninth Monthly Fee Statement for the period of May 1, 2019
              through June 30, 2019 in the amount of $8,863.68 ($8,639.00 in
              Fees and $224.68 in Expenses).

       (j)    Tenth Monthly Fee Statement for the period of July 1, 2019
              through July 31, 2019 in the amount of $570.51 ($498.00 in Fees
              and $72.61 in Expenses).

       6.     This request is the Applicant’s Eighth Interim and Final Application to

the Court for compensation and reimbursement of expenses for services rendered as

counsel to the Debtors. No understanding exists between the Applicant and any other

person for the sharing of compensation sought by the Applicant, except among the

partners and associates of the Applicant.

       7.     The Applicant requests a final award of legal fees incurred by the

Applicant for services rendered during the Final Application Period, as counsel to the

Debtors, in the amount of $820,284.00 and reimbursement for the actual and necessary

expenses incurred by the Applicant during the Final Application Period in the amount

of $105,410.80. Additionally, the Applicant is seeking final approval of compensation

and reimbursement of actual, necessary expenses for services rendered to the Debtors




                                            6
       Case 3:16-bk-02232-JAF        Doc 152     Filed 08/13/19   Page 7 of 24




from August 1, 2019 through confirmation of the Debtors’ plan in an estimated amount

of $20,000.

       8.     In accordance with the Guidelines, the following exhibits are annexed to

this Application for the Final Application Period:

       Exhibit 1:     Summary of Professional and Paraprofessional Time;

       Exhibit 2:     Summary of Professional and Paraprofessional Time by Activity
                      Code Category;

       Exhibit 3:     Summary and Breakdown of Requested Reimbursement of
                      Expenses and Disbursements; and

       Exhibit 4:     Detailed Description of the Services Rendered and Expenses and
                      Disbursements.

       9.     The Applicant has expended a total of 360.2 hours during the Interim

Application Period in rendering necessary and beneficial legal services to the Debtors.

Exhibit 1 contains a list of the Applicant’s professionals and paraprofessionals who

have provided services to the Debtors during the Application Period, the hourly rate

charged by each and a summary of time expended by each.           Exhibit 2 contains a

summary of professional and paraprofessional time by activity code as required by, and

in compliance with, the Guidelines. Exhibit 3 contains a summary of the Applicant’s

total actual and necessary out-of-pocket expenses and disbursements, on behalf of the

Debtors, for which the Applicant seeks reimbursement in accordance with Section

330(a)(2) of the Bankruptcy Code, the Bankruptcy Rules and the Guidelines.         The

expenses and disbursement summarized in Exhibit 3 are those which the Applicant

typically would invoice to its non-bankruptcy clients. Exhibit 4 contains: (i) a daily

description of the services rendered and the hours expended by the various attorneys



                                            7
       Case 3:16-bk-02232-JAF        Doc 152     Filed 08/13/19    Page 8 of 24




and paralegals of the Applicant who performed services in this case; and (ii) a detailed

schedule listing of the expenses and disbursements for which the Applicant seeks

reimbursement. The Applicant has prepared Exhibit 4 based on, among other things,

contemporaneous daily time records maintained by the Applicant’s attorneys and

paraprofessionals who rendered services in this case.

                                   BACKGROUND

       10.    On June 14, 2016 (the “Petition Date”), each of the Debtors filed a

voluntary petition in this Court for relief under Chapter 11 of the Bankruptcy Code.

The factual background regarding the Debtors, including their business operations,

capital and debt structure, and the events leading to the filing of this bankruptcy case,

are set forth in detail in the Chapter 11 Case Management Summary [D.E. 8].(the

“Case Summary”)

       11.    The Debtors continue to manage and operate their business as debtors in

possession under Bankruptcy Code sections 1107 and 1108.

       12.    On August 24, 2016, the United States Trustee appointed an Official

Committee of Unsecured Creditors and an Official Committee of Equity Security

Holders [D.E. 166, 167].

                  INDEXING OF TASKS BY ACTIVITY CODES

       13.    As set forth in the Exhibits to this Application, the Applicant has

organized its time records by activity codes in accordance with the Guidelines.

Accordingly, each of the time entries of the attorneys and paralegals of the Applicant

have been indexed into the categories listed below.



                                           8
       Case 3:16-bk-02232-JAF        Doc 152    Filed 08/13/19     Page 9 of 24




B110 Case Administration: Coordination and compliance activities, including
     preparation of statement of financial affairs; schedules; list of contracts; United
     States Trustee interim statements and operating reports; contacts with United
     States Trustee; general creditor inquiries.

B120 Asset Analysis and Recovery: Identification and review of potential assets
     including causes of action and non-litigation recoveries.

B150 Meetings of and Communications with Creditors: Preparing for and
     attending the conference of creditors, the 341(a) meeting and other creditors’
     committee meetings.

B160 Fee/Employment Applications:            Preparations of employment and fee
     applications for self or others; motions to establish interim procedures.

B185 Assumption/Rejection of Leases and Contracts: Analysis of leases and
     executor contracts and preparation of motions specifically to assume or reject.

B190 Other Contested Matters (excluding assumption/rejection motions):
     Analysis and preparation of all other motions, opposition to motions and reply
     memoranda in support of motions.

B310 Claims Administration and Objections: Specific claim inquiries; bar date
     motions; analyses, objections and allowances of claims.

B320 Plan and Disclosure Statement (including Business Plan): Formulation,
     presentation and confirmation; compliance with the plan confirmation order,
     related orders and rules; disbursement and case closing activities, except those
     related to the allowance and objections to allowance of claims.

B410 General Bankruptcy Advice/Opinions: Analysis, advice and/or opinions
     regarding potential bankruptcy related issues, where no bankruptcy case has
     been filed.

                           DESCRIPTION OF SERVICES

Case Administration (Activity Code B110)

       14.    The Applicant assisted and counseled the Debtors with regard to matters

concerning all aspects of the administration of the Chapter 11 case. The Applicant

conducted multiple conferences and corresponded with the Debtor’s management and



                                           9
      Case 3:16-bk-02232-JAF         Doc 152    Filed 08/13/19   Page 10 of 24




the Office of the United States Trustee on all open matters before the Court and the

ongoing issues concerning the administration of this case. The Applicant conducted

numerous internal meetings concerning task lists, and various other matters dealing

with the general administration of the case.

       The Applicant expended a total of 65.90 hours in this category and is requesting

$23,723.00 for the services rendered in this category.

Asset Analysis and Recovery (Activity Code B120)

       15.    The Applicant assisted and counseled the Debtors with regard to matters

concerning asset analysis and recovery.

       The Applicant expended a total of 3.2 hours in this category and is requesting

$1,328.00 for the services rendered in this category.

Meetings of and Communications with Creditors (Activity Code B150)

       16.    The Applicant prepared for and attended the section 341 meetings of

creditors. In addition, the Applicant had many communications with creditors and their

counsel.

       The Applicant expended a total of 87.20 hours in this category and is requesting

$35,648.50 for the services rendered in this category.

Fee/Employment Applications (Activity Code B160)

       17.    The Applicant prepared its retention application and affidavit in support

or that application as counsel to the Debtors. Pursuant to the Court’s August 17, 2016

Order Granting Debtors’ Motion for an Order Pursuant to 11 U.S.C. § 105(a) and Rule

2002 Establishing Notice Procedures [D.E. 140], the Applicant prepared and served its



                                           10
      Case 3:16-bk-02232-JAF         Doc 152     Filed 08/13/19   Page 11 of 24




monthly fee statements for October, November and December 2016 and January 2017,

for which Applicant did not bill the estates.

       The Applicant expended a total of 12.9 hours in this category and is requesting

$5,358.50 for the services rendered in this category.

Assumption/Rejection of Leases and Contracts (Activity Code B185)

       18.     The Applicant drafted a motion to reject certain leases and 417 Fifth Ave

Real Estate, LLC’s response to the Debtors’ motion.

       The Applicant expended a total of 3.7 hours in this category and is requesting

$1,535.50 for the services rendered in this category.

Other Contested Matters (excluding assumption/rejection motions) (Activity Code
B190)

       19.     The Applicant assisted and counseled the Debtors with regard to other

contested matters concerning such as analyzing and preparing motions and responses or

oppositions to motions.

       The Applicant expended a total of 7.0 hours in this category and is requesting

$2,905.00 for the services rendered in this category.

Claims Administration and Objections (Activity Code B310)

       20.     The Applicant assisted and counseled the Debtors with regard to claims

and claim objections.

       The Applicant expended a total of 6.6 hours in this category and is requesting

$1,660.00 for the services rendered in this category.




                                            11
      Case 3:16-bk-02232-JAF         Doc 152    Filed 08/13/19    Page 12 of 24




Plan and Disclosure Statement (including Business Plan) (Activity Code B320)

       21.    The Applicant assisted and counseled the Debtors with regard to the plan

and disclosure statement.

       The Applicant expended a total of 42.8 hours in this category and is requesting

$15,687.00 for the services rendered in this category.

General Bankruptcy Advice/Opinions (Activity Code B410)

       22.    The Applicant assisted and counseled the Debtors with regard to general

bankruptcy questions and analysis.

       The Applicant expended a total of 130.9 hours in this category and is requesting

$53,896.50 for the services rendered in this category.

                   EVALUATION OF SERVICES RENDERED;
                    FIRST COLONIAL CONSIDERATIONS

       23.    This Application has presented the nature and extent of the professional

services the Applicant has rendered in connection with its representation of the Debtors

for which the Applicant seeks compensation. The recitals set forth in the daily diaries

attached hereto constitute only a summary of the time spent. A mere reading of the time

summary annexed hereto alone cannot completely reflect the full range of services the

Applicant rendered and the complexity of the issues and the pressures of time and

performance which have been placed on the Applicant in connection with these cases.

       24.    American Benefit Life Ins. Co. v. Baddock (In re First Colonial Corp.),

544 F.2d 1291 (5th Cir. 1977), enumerates twelve factors a bankruptcy court should

evaluate in awarding fees. First Colonial remains applicable in the Eleventh Circuit to




                                           12
      Case 3:16-bk-02232-JAF         Doc 152     Filed 08/13/19    Page 13 of 24




the determination of reasonableness of fees to be awarded under the Bankruptcy Code.

Grant v. George Schumann Tire & Battery Co., 908 F.2d 874 (11th Cir. 1990); Collier

on Bankruptcy, 330.05[2] [a] at 330-33 through 330-37 (L. King 15th ed. 1991); see

also Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981). The twelve

factors are:

       (1)     The time and labor required;
       (2)     The novelty and difficulty of the questions presented;
       (3)     The skill required to perform the legal services properly;
       (4)     The preclusion from other employment by the attorney due to acceptance
               of the case;
       (5)     The customary fee for similar work in the community;
       (6)     Whether the fee is fixed or contingent;
       (7)     The time limitations imposed by the client or circumstances;
       (8)     The amount involved and results obtained;
       (9)     The experience, reputation and ability of the attorneys;
       (10)    The undesirability of the case;
       (11)    The nature and length of the professional relationship with the client; and
       (12)    Awards in similar cases.

First Colonial, 544 F.2d at 1298-99.

    25.        Based on the standards set forth in Section 330 of the Bankruptcy Code

and First Colonial, the Applicant believes that the fair and reasonable value of its

services rendered during the period covered by this Interim Application is $141,529.50

plus expenses of $3,943.84 and during the period covered by this Final Application is

$820,284.00 for services rendered plus expenses of $105,410.80.

       A.      Time, Nature and Extent of Services Rendered, Results Obtained
               and Related First Colonial Factors

    26.        The foregoing summary, together with the exhibits attached hereto,

details the time, nature and extent of the professional services of the Applicant rendered




                                           13
      Case 3:16-bk-02232-JAF         Doc 152     Filed 08/13/19    Page 14 of 24




for the benefit of the estates during the period covered by this Application. The total

number of hours expended, 360.2 hours, reveals the extensive time devoted to this

matter by the Applicant on a vast spectrum of legal issues which have arisen in this case

during the period covered by this Application.

          B.    Novelty and Difficulty of Questions Presented

    27.        The issues that have arisen in this case during the period encompassed by

this Application demanded a high level of skill. The Applicant spent considerable time

reviewing or drafting pleadings and documents.

          C.    Skill Requisite to Perform Services Properly

    28.        In rendering services to the Debtors, the Applicant demonstrated

substantial legal skill and expertise in the areas of bankruptcy, commercial law, debtor-

creditor rights, and secured transactions and negotiation.

       D.      Preclusion from Other Employment by Attorney due to Acceptance
               of Case

    29.        The Applicant has devoted substantial time in the representation of the

Debtors as more fully appears on Exhibit 1.        The Applicant is aware of no other

specific employment that was precluded as a result of its accepting this case, but had

the Applicant not accepted this employment, the time spent in this case would have

been spent on other matters that would pay an hourly compensation on a current basis.




                                           14
      Case 3:16-bk-02232-JAF         Doc 152     Filed 08/13/19     Page 15 of 24




          E.   Customary Fee

    30.        The hourly rate charged by the Applicant as set forth in Exhibits 1 and 2

ranges from $415 for attorneys and $220 for paraprofessionals, which is customary for

professionals and paraprofessionals in Florida of similar skill and experience.

    31.        The hourly rate charged for attorneys and paralegals who worked on this

case are as follows:

                                     ATTORNEYS
                              Name                       Hourly Rate
                 Daniel F. Blanks                            $415
                 Lee D. Wedekind, III                        $415
                 Frank E. Morreale                           $375
                               PARAPROFESSIONALS
                              Name                       Hourly Rate
                 Sally P. Abbey                              $180
                 Rita Treadwell                              $220


       F.      Whether Fee is Fixed or Contingent

    32.        The Applicant’s compensation in this matter is subject to approval of the

Court and is, therefore, contingent.    The Court should consider this factor, which

militates in favor of a fee award in the amount requested. The amount requested is

consistent with and lower than the fee that the Applicant would charge its clients in

other non-contingent, bankruptcy and commercial cases.




                                           15
      Case 3:16-bk-02232-JAF          Doc 152     Filed 08/13/19     Page 16 of 24




          G.    Time Limitations Imposed by Client or Other Circumstances

    33.         The circumstances of this case occasionally imposed serious time

constraints on the Applicant due to the necessity for rapid resolution of significant

issues.

          H.    Experience, Reputation and Ability of Attorneys

    34.         The Applicant is an established law firm and its members and associates

working on this case are experienced in matters of this kind and well known to this

Court. The Applicant enjoys a fine reputation and has demonstrated substantial ability

in the fields of bankruptcy, litigation, creditors’ rights and business reorganization.

           I.   “Undesirability” of Case

    35.         This case is not undesirable. The Applicant is privileged to have the

opportunity to represent the Debtors and to appear before the Court in this case.

          J.    Nature and Length of Professional Relationship with Client

    36.         The Applicant has represented the Debtors in the months preceding the

filing of the chapter 11 cases.

          K.    Awards in Similar Cases

    37.         The amount requested by the Applicant is reasonable in terms of awards

in cases of similar magnitude and complexity. The compensation that the Applicant

requests comports with the mandate of the Bankruptcy Code, which directs that services

be evaluated in light of comparable services performed in non-bankruptcy cases in the

community.




                                            16
     Case 3:16-bk-02232-JAF         Doc 152    Filed 08/13/19     Page 17 of 24




                                   CONCLUSION

       WHEREFORE, the Applicant respectfully requests the Court to enter an order

(i) approving compensation in the amount of $141,529.50 and reimbursement of

expenses in the amount of $3,943.44 incurred during the Interim Application Period;

(ii) approving on a final basis compensation in the amount of $820,284.00 and

reimbursement of expenses in the amount of $105,410.80 incurred during the Final

Application Period; (iii) approving on a final basis unbilled services rendered and

expenses incurred from August 1, 2019 through confirmation of the Debtors’ plan in

an estimated amount of $20,000; (iv) authorizing and directing the Debtors to pay the

Applicant any outstanding amounts owed through confirmation of the Debtors’ plan;

and (v) granting such other and further relief as the Court deems appropriate.

                                    NELSON MULLINS RILEY
                                    & SCARBOROUGH LLP


                                    By         /s/ Daniel F. Blanks
                                           Daniel F. Blanks (FL Bar No. 88957)
                                           Lee D. Wedekind, III (FL Bar No. 670588)
                                           50 N. Laura Street, Suite 4100
                                           Jacksonville, Florida 32202
                                           (904) 665-3656 (direct)
                                           (904) 665-3699 (fax)
                                           daniel.blanks@nelsonmullins.com
                                           lee.wedekind@nelsonmullins.com

                                    Counsel for the Debtors and Debtors in Possession




                                          17
      Case 3:16-bk-02232-JAF          Doc 152   Filed 08/13/19   Page 18 of 24




                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was
electronically filed with the Clerk of the Court using CM/ECF on August 13, 2019. I
also certify that the foregoing document is being served this day on the following
counsel of record via transmission of Electronic Filing generated by CM/ECF:

Jay B. Verona, Esq.                         Jill E. Kelso, Esq.
Shumaker, Loop & Kendrick, LLP              Miriam G. Suarez, Esq.
101 E. Kennedy Blvd., Suite 2800            Office of the United States Trustee
Tampa, FL 33602                             400 W. Washington Street, Suite 1100
(813) 229-7600                              Orlando FL 32801
jverona@slk-law.com                         (407) 648-6301 ext. 137
Attorneys for George F. Eyde                jill.kelso@usdoj.gov
Orlando, LLC and Louis J. Eyde              Miriam.g.suarez@usdoj.gov
Orlando, LLC                                Attorneys for Guy G. Gebhardt,
                                            Acting U.S. Trustee for Region 21

Scott M. Grossman, Esq.                     Ari Newman, Esq.
Greenberg Traurig                           Greenberg Traurig, P.A.
401 East Las Olas Boulevard, Suite 2000     333 S.E. 2nd Avenue, Suite 4400
Fort Lauderdale, FL 33301                   Miami, FL 33131
(954) 768-5212                              (305) 579-0500
grossmansm@gtlaw.com                        newmanar@gtlaw.com
Attorneys for Lang Feng, Haiping Zou,       Attorneys for Lang Feng, Haiping Zou,
Jihe Zhang, High Nature Holdings            Jihe Zhang, and High Nature Holdings
Limited and PacBridge Capital Partners      Limited
(HK) Ltd.

Jason B. Burnett, Esq.                      Andrew T. Jenkins, Esq.
GrayRobinson, P.A.                          Bush Ross, P.A.
50 N. Laura Street, Suite 1100              P.O. Box 3913
Jacksonville, FL 32202                      Tampa, FL 33601-3913
(904) 598-9929                              (813) 224-9255
jason.burnett@gray-robinson.com             ajenkins@bushross.com
Attorneys for 417 Fifth Avenue Real         Attorneys for Bank of America, N.A.
Estate, LLC




                                          18
      Case 3:16-bk-02232-JAF         Doc 152    Filed 08/13/19    Page 19 of 24




Matthew J. Troy, Esq.                        Kathy A. Jorrie, Esq.
U.S. Dept. of Justice                        Pillsbury Winthrop Shaw Pittman LLP
1100 L Street NW, Suite 10030                725 S. Figueroa Street, Suite 2800
Washington, DC 20005                         Los Angeles, CA 90017
(202) 514-9038                               (213) 488-7251
matthew.troy@usdoj.gov                       Kathy.jorrie@pillsburylaw.com
Attorneys for the United States Department   Attorneys for AEG Presents, LLC
of Commerce, National Oceanic and
Atmospheric Administration

Brian D. Equi, Esq.                          J. Ellsworth Summers, Jr., Esq.
Goldberg Segalla, LLP                        Burr Forman, LLP
121 S. Orange Avenue, Suite 1500             50 N. Laura Street, Suite 3000
Orlando, FL 32801                            Jacksonville, FL 32202
(407) 458-5608                               (904) 232-7200
bequi@goldbergsegalla.com                    esummers@burr.com
salamina@goldbergsegalla.com                 Attorneys for Michael J. Little
sherndon@goldbergsegalla.com
Attorneys for Structure Tone, Inc.

Norman P. Fivel, Esq.                        D. Marcus Braswell, Jr., Esq.
Assistant Attorney General                   Sugarman & Susskind, P.A.
Office of the New York State                 100 Miracle Mile, Suite 300
Attorney General                             Coral Gables, FL 33134
Civil Recoveries Bureau,                     (305) 529-2801
Bankruptcy Litigation Unit                   mbraswell@sugarmansusskind.com
The Capitol                                  Attorneys for Theatrical Protective Union,
Albany, NY 12224-0341                        Local No. One, IATSE
(518) 776-2264
norman.fivel@ag.ny.gov
Attorneys for New York Dept. of
Taxation and Finance

Chris Broussard, Esq.                        Richard R. Thames, Esq.
Suzy Tate, P.A.                              Thames Markey & Heekin, P.A.
14502 N. Dale Mabry Highway, Suite 200       50 N. Laura Street, Suite 1600
Tampa, FL 33618                              Jacksonville, FL 32202
(813) 264-1685                               (904) 358-4000
cbrouss@suzytate.com                         rrt@tmhlaw.net
Attorneys for The Armada Group GP, Inc.      Attorneys for Official Committee of
                                             Unsecured Creditors




                                          19
      Case 3:16-bk-02232-JAF          Doc 152   Filed 08/13/19   Page 20 of 24




Avery Samet, Esq.                           Peter J. Gurfein, Esq.
Jeffrey Chubak, Esq.                        Roye Zur, Esq.
Storch Amini, PC                            Landau Gottfried & Berger LLP
140 East 45th Street, 25th Floor            1880 Century Park East, Suite 1101
New York, NY 10017                          Los Angeles, CA 90067
(212) 490-4100                              (310) 557-0050
asamet@samlegal.com                         pgurfein@lgbfirm.com
jchubak@samlegal.com                        rzur@lgbfirm.com
Attorneys for Official Committee of         Attorneys for Official Committee of Equity Security
Unsecured Creditors                         Holders of Premier Exhibitions, Inc.

Jacob A. Brown, Esq.                        Skyler M. Tanner, Esq.
John B. Macdonald, Esq.                     Lane Powell PC
David E. Otero, Esq.                        601 SW Second Avenue, Suite 2100
Katherine C. Fackler, Esq.                  Portland, OR 97204
Akerman LLP                                 tanners@lanepowell.com
50 N. Laura Street, Suite 3100              beldingt@lanepowell.com
Jacksonville, FL 32202                      docketing-pdx@lanepowell.com
(904) 798-3700                              Attorneys for Oregon Museum of Science and
jacob.brown@akerman.com                     Industry
john.macdonald@akerman.com
David.otero@akerman.com
katherine.fackler@akerman.com
Attorneys for the Official Committee of
Equity Security Holders of Premier
Exhibitions, Inc.

T. David Mitchell, Esq.                     Howard Siegel, Esq.
Brenner Kaprosy Mitchell, L.L.P.            945 McKinney Street, PMB 434
30050 Chagrin Blvd., Suite 100              Houston, TX 77002
Pepper Pike, OH 44124                       (713) 984-4801
(216) 292-5555                              howard@eucinv.com
tdmitchell@brenner-law.com                  Attorney for Euclid Investments, LP
Attorneys for CRI Properties, Ltd.          And Euclid Claims Recovery LLC




                                          20
      Case 3:16-bk-02232-JAF          Doc 152     Filed 08/13/19   Page 21 of 24




Susan R. Sherrill-Beard, Esq.                 Garrett A. Nail, Esq.
U.S. Securities and Exchange Commission       John F. Isbell, Esq.
Office of Reorganization                      Thompson Hine LLP
950 East Paces Ferry Road, N.E.               3560 Lenox Road, Suite 1600
Suite 900                                     Atlanta, GA 30326
Atlanta, GA 30326                             (404) 541-2900
(404) 842-7626                                garrett.nail@thompsonhine.com
sherrill-beards@sec.gov                       john.isbell@thompsonhine.com
atlreorg@sec.gov                              Attorneys for Bay Point Capital Partners, LP
Attorneys for U.S. Securities and
Exchange Commission

Steven R. Fox, Esq.                           Stephen D. Busey, Esq.
Fox Law Corporation                           Asghar A. Syed, Esq.
17835 Ventura Blvd., Suite 306                Smith Hulsey & Busey
Encino, CA 91316                              225 Water Street, Suite 1800
srfox@foxlaw.com                              Jacksonville, FL 32202
Attorneys for Titanic Entertainment           (904) 359-7700
Holdings                                      busey@smithhulsey.com
                                              asyed@smithhulsey.com
                                              Attorneys for the Ad Hoc Group of Equityholders

Jennifer Feldsher, Esq.                       Patricia Ann Redmond, Esq.
David L. Lawton, Esq.                         Stearns Weaver, et al.
Bracewell LLP                                 150 West Flagler Street, Suite 2200
1251 Avenue of the Americas                   Miami, FL 33130
New York, NY 10020                            (305) 789-3200
(212) 508-6100                                predmond@stearnweaver.com
Jennifer.feldsher@bracewell.com               Attorneys for the Trustees of the National Maritime
David.laweton@bracewell.com                   Museum
Attorneys for the Ad Hoc Group of
Equityholders

Timothy Graulich, Esq.                        Jason B. Burnett, Esq.
James I. McClammy, Esq.                       Ashlea A. Edwards, Esq.
Davis Polk & Wardwell LLP                     GrayRobinson, P.A.
450 Lexington Avenue                          50 N. Laura Street, Suite 1100
New York, NY 10017                            Jacksonville, FL 32202
(212) 450-4000                                (904) 598-9929
Timothy.graulich@davispolk.com                jason.burnett@gray-robinson.com
James.mcclammy@davispolk.com                  ashlea.edwards@gray-robinson.com
Attorneys for the Trustees of the National    Attorneys for Ramparts, Inc. d/b/a Luxor Hotel
Maritime Museum                               and Casino




                                             21
      Case 3:16-bk-02232-JAF       Doc 152    Filed 08/13/19   Page 22 of 24




Steven Z. Szanzer, Esq.                   Robert P. Charbonneau, Esq.
Davis Polk & Wardwell LLP                 Agentis PLLC
450 Lexington Avenue                      55 Alhambra Plaza, Suite 800
New York, NY 10017                        Coral Gables, FL 33134
(212) 450-4000                            (305) 722-2002
Steven.szanzer@davispolk.com              rpc@agentislaw.com
Attorneys for Royal Museum Greenwich      Attorneys for Responsible Person Mark C. Healy

Thomas J. Francella, Jr., Esq.            John T. Rogerson, III, Esq.
Cozen O’Connor                            Jamie W. Olinto, Esq.
1201 North Market Street, Suite 1001      Thomas P. White, Esq.
Wilmington, DE 19801                      Adams and Reese LLP
(302) 295-2000                            501 Riverside Avenue, Suite 601
Tfrancella@cozen.com                      Jacksonville, FL 32202
Attorneys for Ian Whitcomb                (904) 355-1700
                                          John.rogerson@arlaw.com
                                          Jamie.olinto@arlaw.com
                                          Tom.white@arlaw.com
                                          Attorneys for Mark A. Sellers, Jack H. Jacobs
                                          and Sellers Capital, LLC
Alan F. Curley, Esq.
Alan R. Dolinko, Esq.
Robinson Curley P.C.
300 S. Wacker Drive, Suite 1700
Chicago, IL 60606
(312) 663-3100
acurley@robinsoncurley.com
adolinko@robinsoncurley.com
Attorneys for Mark A. Sellers, Jack H.
Jacobs and Sellers Capital, LLC

Via U.S. Mail

A-1 Storage and Crane                     ABC Imaging
2482 197th Avenue                         5290 Shawnee Road, Suite 300
Manchester, IA 52057                      Alexandria, VA 22312

A.N. Deringer, Inc.                       ATS, Inc.
PO Box 11349                              1900 W. Anaheim Street
Succursale Centre-Ville                   Long Beach, CA 90813
Montreal, QC H3C 5H1




                                         22
      Case 3:16-bk-02232-JAF   Doc 152   Filed 08/13/19   Page 23 of 24




Broadway Video                       CBS Outdoor/Outfront Media
1619 Broadway                        185 US Highway 48
New York, NY 10019                   Fairfield, NJ 07004

Dentons Canada LLP                   Enterprise Rent-A-Car Canada
250 Howe Street, 20th Floor          709 Miner Avenue
Vancouver, BC V6C 3R8                Scarborough, ON M1B 6B6

Expedia, Inc.                        George Young Company
10190 Covington Cross Drive          509 Heron Drive
Las Vegas, NV 89144                  Swedesboro, NJ 08085

Gowlings                             Hoffen Global Ltd.
550 Burrard Street                   305 Crosstree Lane
Suite 2300, Bental 5                 Atlanta, GA 30328
Vancouver, BC V6C 2B5

Kirvin Doak Communications           MNP LLP
5230 W. Patrick Lane                 15303 - 31st Avenue
Las Vegas, NV 89118                  Suite 301
                                     Surrey, BC V3Z 6X2

Morris Visitor Publications          NASDAQ Stock Market, LLC
543 Broad Street                     805 King Farm Blvd.
Augusta, GA 30901                    Rockville, MD 20850

National Geographic Society          Pallet Rack Surplus, Inc.
1145 - 17th Avenue NW                1981 Old Covington Cross Road NE
Washington, DC 20036                 Conyers, GA 30013

Screen Actors Guild                  Seaventures, Ltd.
1900 Broadway                        5603 Oxford Moor Blvd.
5th Floor                            Windemere, FL 34786
New York, NY 10023

Sophrintendenza Archeologica         Syzygy3, Inc.
di Napoli e Pompei                   231 West 29th Street
Piazza Museo 19                      Suite 606
Naples, Italy 80135                  New York, NY 10001




                                   23
        Case 3:16-bk-02232-JAF    Doc 152    Filed 08/13/19    Page 24 of 24




Time Out New York                        TPL
1540 Broadway                            3340 Peachtree Road
New York, NY 10036                       Suite 2140
                                         Atlanta, GA 30326

TSX Operating Co.                        Verifone, Inc.
70 West 40th Street                      300 S. Park Place Blvd.
9th Floor                                Clearwater, FL 33759
New York, NY 10018

WNBC - NBC Universal Media               Jonathan B. Ross, Esq.
30 Rockefeller Center                    Gowling WLG (Canada) LLP
New York, NY 10112                       550 Burrard Street, Suite 2300, Bentall 5
                                         Vancouver, BC V6C 2B5

United States Attorney’s Office          Christine R. Etheridge, Esq.
Middle District of Florida               Bankruptcy Administration
300 N. Hogan Street, Suite 700           Wells Fargo Vendor Financial Services, LLC
Jacksonville, FL 32202                   PO Box 13708
                                         Macon, GA 31208

B.E. Capital Management Fund LP          TSX Operating Co., LLC
Thomas Branziel                          c/o James Sanna
P.O. Box 206                             70 W. 40th Street
N. Stonington, CT 06359                  New York, NY 10018
Creditor Committee                       Creditor Committee

Dallian Hoffen Biotechnique Co., Ltd.    AEG Presents LLC
c/o Ezra B. Jones                        c/o Managing Member
305 Crosstree Lane                       800 W. Olympic Blvd., Suite 305
Atlanta, GA 30328                        Los Angeles, CA 90015
Creditor Committee

AEG Presents LLC                         AEG Presents LLC
c/o Managing Member                      c/o CT Corporation System, Reg. Agent
425 W. 11th Street                       ATTN: Amanda Garcia
Los Angeles, CA 90015-3459               818 West Seventh Street, Suite 930
                                         Los Angeles, CA 90017

                                               /s/ Daniel F. Blanks
                                                      Attorney
~#4848-2559-5785~




                                        24
